DETAILED ACTION
Status of Claims
	Claims 1, 4 and 10-18 are pending.
	Claims 2-3 and 5-9 are cancelled.
	Claims 13-16 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 112a and 35 U.S.C. 112b are withdrawn in view of Applicant’s amendment.  
	All other rejections from the previous Office action are withdrawn. 
	New grounds of rejection under 35 U.S.C. 103 and 35 U.S.C. 112b are presented. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2022 was filed with the mailing date of the request for continued examination on 23 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the terms “the electrode” may be more appropriately written as “the porous electrode”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: pseudocapacitive and pseudo capacitive may be more consistently presented. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (“Three-dimensional porous nano-Ni/Co(OH)2 nanoflake composite film: a pseudocapacitive material with superior performance”, J. Phys. Chem C, 2011).
Regarding claim 1, Xia discloses a method of forming a porous film electrode (abstract) (= a method for forming a porous electrode), comprising:
Forming an electrodeposited 3D porous nano-Ni film prepared via a hydrogen bubble template (Experimental Section) (= forming structured current collectors by electrodeposition of a porous conductive layer using a hydrogen bubble template, on a substrate in a single step), and 
Preparing a 3D porous Nano-Ni/Co(OH)2 via electrodeposition (Experimental Section) (= forming a layer of active material by electrodeposition of a pseudocapacitive layer of one of: Ru, Ni, Fe, Co, Ir and Mn within pores of the porous conductive layer through a thickness of the porous conductive layer). Regarding the claimed conductive layer of gold, platinum or titanium, Xia teaches that several 3D porous nanometal films such as copper, nickel and gold have been synthesized via a hydrogen bubble templated method (Introduction), therefore the simple substitution of the nickel porous film with a gold porous film would have been an obvious engineering design choice to produce the same or similar predictable result of a porous conductive layer via hydrogen bubble templte.  Regarding the claimed areal capacitance, the areal capacitance is a resulting electrochemical property of the claimed porous electrode and does not further structurally limit the porous electrode.  The claimed porous electrode is not -2 at 2 A g-1. The instant claim does not indicate the A/g of measurement. Further, the areal capacitance is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise. Regarding the claimed, “whereby the electrode has a linear dependence of a charge stored versus potential within a window of interest, as a signature of pseudo capacitive electrochemical behavior”, the phrasing is directed towards a resulting property of the claimed porous electrode and does not further structurally limit the claimed porous electrode or the claimed method.  Moreover, Xia teaches that Co(OH)2 is a pseudocapactive material (Introduction).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., in view of Plowman et al. (“Honeycomb nanogold networks with highly active sites” Chem. Commun. 2010, 46, 9182-9184) and in view of du Toit et al., (“Electrodeposited highly porous gold microelectrodes for the direct electrocatalytic oxidation of aqueous glucose”, Sensors and Actuators B: Chemical, 192, 2013, 725-729). 
Regarding claim 4, Xia discloses that gold may be electrodeposited using a hydrogen bubble template.  Xia teaches using a SCE as a reference electrode (Experimental Section).  Xia is silent in regards to the electrodepositing parameters therefore one of ordinary skill in the art would necessarily look to the art for workable gold electrodeposition parameters and arrive at a reference such as Plowman.  Plowman teaches that a gold porous conductive layer may be 
The combination of Xia and Plowman do not disclose the claimed voltage range, however, du Toit discloses forming high-surface area electrode materials including gold electrodes produced by direct electrodeposition using a hydrogen bubble template (p. 725-726).  Du Toit teaches that a highly porous gold electrode provides very large specific surface area, high electrocatalytic activity and conductivity (p. 725).  Du Toit teaches forming the highly porous gold electrode as a rapid, easy and cost-effective method (p. 725).  Du Toit discloses the gold electrodeposition occurring with a SCE reference electrode and wherein the voltage applied is -4.0 V.  Du Toit teaches that the high voltage ensures intense hydrogen bubbling that is key for the final foam-shape of the electrode (p. 726). The voltage applied by du Toit falls within the claimed range.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising gold electrodeposition parameters such as a -4 V to ensure intense hydrogen bubbling for forming the foam-shape of the electrode.  
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. in view of Chen et al. (“Toward the theoretical capacitance of RuO2 reinforced by highly conductive nanoporous gold”, Advanced Energy Materials, 2013, 3, 851-856).
Regarding claim 10, Xia discloses the claimed invention as applied above.  Xia does not disclose electrodeposition of hydrous ruthenium oxide as the pseudocapacitive layer.  
Chen discloses that amongst various pseudocapacitive materials, ruthenium dioxide has been extensively studied because of its ultra large theoretical specific capacitance and high metallic electrical conductivity as well as excellent chemical stability at room temperature (p. 2 on nanoporous gold to produce a supercapacitor.  Chen teaches that the composite electrode offers a large interface area and excellent electronic/ionic conductivity for high charge storage (p. 851).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising electrodepositing hydrous ruthenium oxide within pores of a nanoporous gold layer because Chen teaches utilizing the pseudocapacitive behavior of ruthenium oxide as an electrode material.  It would have been obvious to modify the method of Xia with the hydrous ruthenium oxide of Chen for producing a superior electrode material.  It would have been obvious to substitute the Co(OH)2 pseudocapacitive material of Xia with the hydrous ruthenium oxide to produce the same or similar predictable result of a porous electrode of a supercapacitor. 
Regarding claim 17, Chen discloses wherein the electrodeposition of RuO2 occurs at 50ºC (p. 852).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. in view of Wang et al. (“NiCo2O4 nanowire arrays supported on Ni foam for high-performance flexible all-solid-state supercapacitors”, J Mater Chem A, 2013, 1, 2468).
Regarding claim 11, Xia discloses the claimed invention as applied above.  Xia discloses the porous electrode used in supercapacitors (Introduction).  Xia does not disclose forming two porous electrodes separated by a solid electrolyte. 
Wang (2013) discloses forming a nickel cobalt electrode symmetric all-solid-state supercapacitor using a solid electrolyte (e.g. PVA-KOH gel electrolyte, 2.2 Fabrication of flexible all-solid-state supercapacitor).  Wang teaches that the supercapacitors have excellent electrochemical performance with high cell areal capacitance (abstract). Wang teaches that the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming two porous electrodes separated by a solid electrolyte because Wang (2013) teaches the superior flexibility gained by utilizing a gel electrolyte and the symmetric design to produce the supercapacitor.  It would have been obvious to produce the porous electrode of Xia with the all-solid-state design of Wang (2013) to produce a flexible supercapacitor with improved electrochemical capabilities.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. in view of Wu et al. (“Photolithographic fabrication of high-performance all-solid-state graphene-based planar micro-supercapacitors with different interdigital fingers”, Materials Chemistry A, 2014, 2, 8828). 
Regarding claim 12, Xia discloses the claimed invention as applied above.  Xia does not disclose the method comprising an interdigitated electrode resin mask.
In the same or similar field of forming supercapacitors, Wu discloses a method of using photolithography to produce interdigital fingers (title).  Wu teaches that the novel class of materials have extremely short ion diffusion pathways and can provide unique features such as ultrahigh power density (Introduction).  Wu teaches the method including a patterned photoresist in order to impart interdigital fingers to the electrode materials (p. 8289).  The photoresist is applied and subsequently removed to form the electrode materials (Figure 1a).  
.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., in view of Chou et al. (“Electrochemical Deposition of Porous Co(OH)2 Nanoflake films on stainless steel mesh for flexible supercapacitors”, JES, 155, 12, A926-A929, 2008). 
Regarding claim 18, Xia discloses the claimed invention as applied above.  Xia fails to disclose the method further comprising annealing in air at a temperature of 150 ºC.
Chou discloses producing Co(OH)2 via electrodeposition and subsequently annealing in air at 150 ºC (abstract, Experimental) to produce a stable porous electrode material.  Chou teaches that it has been shown that annealing Co(OH)2 leads to a higher surface area and higher capacitance (Results and Discussion).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising annealing at 150 ºC in air because Chou teaches that annealing provides a stable porous electrode material and annealing treatment resulted in good electrochemical performance (p. A928).   
Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered.  The remarks presented on pages 5-13 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment therefore the specific remarks in regards to the previously cited references will not be addressed at this time.  
In regards to the pseudocapacitance behavior of the electrode materials of the prior art, it is noted that the designation of the electrode material as pseudocapacitive does not patentably distinguish the claimed electrode material(s) from the prior art electrode material(s).  There is currently no structural difference between the claimed electrode material and the electrode material of the prior art.  The designation of an electrode material as a battery-type material or a pseudocapacitive material does not provide any structural difference. Newly cited reference Xia et al. explicitly states that the electrode material is pseudocapacitive (title, “Co(OH)2 is an attractive pseudocapacitive material… p. 22662, Conclusion). 
The declaration dated 23 February 2022 is acknowledged.  The remarks are directed towards the combination of previously cited art that is currently withdrawn.
  The newly cited reference from the IDS dated 23 February 2022 title “To be or not to be pseudocapacitive?” is acknowledged.  The article describes identifying or labeling electrode materials. The identification of materials as battery-type, pseudocapacitive, double layer, etc., however does not provide any patentable distinction between the claimed electrode materials and the electrode materials of the prior art.  There is nothing claimed that is structurally or chemically different from the cited prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795